     Case 2:18-cr-00019-JAM-KJN Document 63 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 2:18-cr-0019 JAM KJN P
12                     Respondent,
13          v.                                       ORDER
14   SAMMY DAVID DEWITT MORGAN,
15                     Movant.
16

17          Movant is a federal prisoner proceeding without counsel with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On August 28, 2020, movant filed a

19   motion for an emergency hearing. (ECF No. 61.) On August 28, 2020, movant filed a memo in

20   support of his traverse. (ECF No. 62.)

21   Background

22          On October 23, 2018, movant, represented by counsel, pled guilty pursuant to a negotiated

23   plea agreement (ECF No. 25). On October 22, 2019, movant was sentenced to 153 months in

24   federal prison, and judgment was entered. On May 4, 2020, movant filed a pro se appeal, which

25   the Court of Appeals for the Ninth Circuit dismissed as untimely. (ECF No. 57.)

26   Discussion

27          First, movant’s motion for emergency hearing was not signed by movant. Parties

28   proceeding without counsel are required to sign all pleadings, motions, and other papers
                                                     1
     Case 2:18-cr-00019-JAM-KJN Document 63 Filed 09/08/20 Page 2 of 2

 1   submitted to the court for filing. Fed. R. Civ. P. 11(a). Thus, the court is unable to consider

 2   plaintiff’s motion unless he signs the motion and re-files it.

 3            Second, at this stage of the proceedings, there is no need for a hearing. Respondent has

 4   not filed a responsive pleading, which is not due until September 19, 2020. If the court

 5   determines that a hearing is required, the court will set one.

 6            Third, movant’s memo in support of his traverse is premature because respondent has not

 7   yet responded. Movant is allowed to file one traverse. Movant may choose to refrain from filing

 8   a traverse until after the government files its responsive pleading so that movant can address

 9   issues raised therein. If movant files a traverse after the responsive pleading is filed, the court

10   will disregard the previously-filed memo. (ECF No. 62.)

11            Accordingly, IT IS HEREBY ORDERED that the motion (ECF No. 61) is denied without

12   prejudice.

13   Dated: September 8, 2020

14
     /morg0019.den
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
